DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 13-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,074,922 (hereinafter ‘922) in view of Benway et al. (US Publication 2001/0050629; hereinafter Benway), in view of Mohr et al. (US Patent 4,786,857; hereinafter Mohr), in view of Graham et al. (US Patent 4,207,548; hereinafter Graham), and further in view of Cammarata et al. (US Publication 2007/0240505; hereinafter Cammarata). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1, ‘922 (citations to claim 1 unless cited otherwise) recites a system for measuring a water level (line 1) in a boiling water system, comprising:
a probe including a conductive tube, a conductive rod, and insulating spacers, the conductive rod coaxially arranged within the conductive tube (lines 2-3), the insulating spacers within the conductive tube, the conductive rod extending through the insulating spacers (lines 3-5), the conductive tube including perforations exposing the conductive rod and the insulating (lines 5-7), the conductive rod including a core made of a first material and a shell surrounding the core, the shell made of a second material, a conductivity of the second material being greater than that of the first material (claim 3), the second material being gold (claim 4); 
a coaxial cable electrically connected to the probe, the coaxial cable including an inner conducting wire within and insulated from an outer conducting shield, the inner conducting wire and the outer conducting shield of the coaxial cable being in electrical communication with the conductive rod and the conductive tube of the probe, respectively (lines 9-15); and
a pulsing unit connected to the coaxial cable, the pulsing unit configured to transmit an impulse to the probe and to receive a positive first reflected pulse and a negative second reflected pulse therefrom via the coaxial cable, the positive first reflected pulse being from a probe/steam interface, the negative second reflected pulse being from a steam/water interface (lines 16-26).
However, ‘922 is silent regarding wherein the coaxial cable has an impedance of 75 ohms or less.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  In this particular case, picking the optimum impedance for the coaxial cable among commonly used impedance values for coaxial cables (30-93 Ω) would be routine to one of skilled in the art..
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to find the optimum impedance values for the coaxial cable of ‘922 with reasonable expectation of performing as originally intended by ’922.
Furthermore, ‘922  is silent regarding an impedance mismatch between the coaxial cable and the probe being at least 50 ohms.
([0074]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to select a probe with known impedances as taught by Benway to be the probe as taught by ‘922 to have an impedance difference including the impedance difference as claimed with reasonable expectation of the probe to perform as originally intended. However, ‘922, as combined with Benway, is silent regarding wherein the pulsing unit is located remotely from the probe at a distance of at least 500 feet.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, changing the location of the pulsing unit relative to the probe would be routine with each performing the same function as originally intended.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to place the pulsing unit by routine experimentation at any convenient location by extending the coaxial cable with reasonable expectation of measuring the level at a distance.
Furthermore, ‘922, as combined with Benway, is silent regarding wherein the conductive tube is made of stainless steel.
Mohr teaches a probe for level sensing using time domain reflectometry (col. 1, lines 8-12) similar to the instant application and ‘922.  Mohr further teaches the conductive tube (sheath 22) is made of stainless steel (col. 4, lines 51-59).

Furthermore, ‘922, as combined with Benway and Mohr, is silent regarding wherein the conductive rod including a core made of a first material and a shell surrounding the core, the shell made of a second material, a conductivity of the second material being greater than that of the first material, the second material being gold.
Graham teaches a conductive rod (11) including a core made of a first material (metal) and a shell (gold flashing) surrounding the core, the shell made of a second material, a conductivity of the second material being greater than that of the first material (col. 2, lines 55-60), the second material is gold (col. 2, lines 55-60; Graham).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to perform a gold flashing as taught by Graham on the rod of ‘922, as combined with Benway and Mohr, to provide an outer corrosion resistant cover (col. 2, lines 55-60; Graham).
However, ‘922, as combined with Benway, Mohr, and Graham, is silent regarding the pulsing unit configured to transmit an impulse of less than 10 nanoseconds.
Cammarata teaches a system for measuring water level (abstract) using reflectometry ([0018, 0037]) comprising a probe (2) and a pulsing unit (including direct digital synthesizer 41) configured to transmit an impulse of less than 10 nanoseconds ([0039], 200-700MHz is approximately equivalent to 1-5 nanoseconds) to the probe and to receive reflected pulses ([0016-0018]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to replace the pulsing unit of ‘922, as combined with Benway Mohr, and Graham, with the pulsing unit of Cammarata to improve the signal propagation and detection of different types of fluid ([0039-0040]; Cammarata).
With respect to claims 3-7, ‘922, as combined with Benway, Mohr, Graham, and Cammarata, recites the respective claim limitations in claims 5-9 of ‘922, respectively.
With respect to claim 8, ‘922, as combined with Benway, Mohr, Graham, and Cammarata, recites the respective claim limitations in claim 8 of ‘922.
With respect to claim 9, ‘922, as combined with Benway, Mohr, Graham, and Cammarata, recites the respective claim limitations in claim 2 of ‘922, respectively.
With respect to claims 13-15, ‘922, as combined with Benway, Mohr, Graham, and Cammarata, recites the respective claim limitations in claims 12-14 of ‘922, respectively.
With respect to claim 18, ‘922, as combined with Benway, Mohr, Graham, and Cammarata, (citations to '922) the system of claim 1, further comprising:
a calibration cable connecting the probe to the coaxial cable, the calibration cable having an impedance that is higher than the coaxial cable, the calibration cable having a length less than that of the probe (lines 27-31).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 6-9, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Petrick (US Patent 3,474,337) in view of Benway et al. (US Publication 2001/0050629; hereinafter Benway), in view of in view of Mohr et al. (US Patent 4,786,857; hereinafter Mohr), in view of Graham et al. (US Patent 4,207,548; hereinafter Graham), and further in view of Cammarata et al. (US Publication 2007/0240505; hereinafter Cammarata).
With regards to claim 1, Petrick teaches a system (apparatus 10; col. 3, lines 31-46) for measuring a water level  in a boiling water system (it is noted that the boiling water system is an intended use of the system and does not further distinguish the claimed invention from those of prior art, since the system of Petrick is capable of being used in several types of media including gases and liquids, the system of Petrick is capable of being used in the system as claimed), comprising:
a probe (11) including conductive tube (conduit 26),  a conductive rod (elongated rod 21), and insulating spacers, the coaxially arranged within the conductive tube (FIG. 2; col. 4, lines 27-39), the insulating spacers (spacers 32 and 34) within the conductive tube (32 and 36, a part of 34, are within the conduit 26; FIG. 2), the conductive rod (21) extending through the insulating spacers (FIG. 2), the conductive tube (26) including perforations (inlet openings 41) exposing the conductive rod and the insulating spacers within (col. 4, line 73 to col. 5, line 8); 
a coaxial cable (cable 14) electrically connected to the probe (col. 4, lines 5-8), the coaxial cable (14) including an inner conducting wire within and insulated from an outer conducting shield (it is inherent that a typical coaxial cable has the features as claimed), the inner conducting wire and the outer conducting shield of the coaxial cable being in electrical communication with the conductive rod and the conductive tube of the probe, respectively (col. 4, lines 27-49; the coaxial cable is connected to General Radio connector 874-QUP, (see GR874 data sheet), page 2, top right image shows the connection of the inner and outer conductor part of the connector and coaxial cable); and
a pulsing unit (signal source 13 and detector 51) connected to the coaxial cable (col. 4, lines 5-8), the pulsing unit configured to transmit an impulse to the probe and to receive a positive first reflected pulse (C; FIG. 9) and a negative second reflected pulse (G; FIG. 9) therefrom via the coaxial cable, the positive first reflected pulse being from a probe/steam interface (col. 7, lines 35-40 and col. 8, lines 21-25), the negative second reflected pulse being from a steam/water interface(col 7, line 68 to col. 8, line 16 and col. 8, lines 21-25). 

Petrick teaches a small impedance mismatch between the coaxial cable 14 and the connector (27) to the probe 11 resulting in the “small amplitude reflection” (col. 6, lines 44-49).  With the reflection being (see page 5 of Frenzel, Electronic Design, Back to Basics: Impedance Matching (Part 1), http://electronicdesign.com/communications/back-basics-impedance-matching-part-1, published 10-24-2011):
          Γ = (ZL – ZO)/(ZL + ZO)  
with   ZL being the load of the connector/probe (50 ohms, GR874) 
          Z-O being the load of the coaxial cable. .
Since Petrick desired a small amplitude reflection, ZO needs to be approximately close to the value of ZL.  It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  In this particular case, the impedance is optimum when the impedance value of the coaxial cable ZO is close to 50 ohms (to have a smaller numerator, thus less reflection).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to make the impedance of the coaxial cable of Petrick to be close to 50 ohms to achieve a small amplitude reflection as originally intended by Petrick.
Furthermore, Petrick is silent regarding an impedance mismatch between the coaxial cable and the probe being at least 50 ohms.
Benway teaches a liquid level measuring device comprising a probe, wherein the probe has impedances from 75-200 Ohms or more ([0074]).

However, Petrick, as combined with Benway, is silent regarding wherein the pulsing unit (13 and 51) is located remotely from the probe at a distance of at least 500 feet.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, changing the location of the pulsing unit relative to the probe would be routine with each performing the same function as originally intended.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to place the pulsing unit by routine experimentation at any convenient location by extending the coaxial cable with reasonable expectation of measuring the level at a distance.
Furthermore, Petrick, as combined with Benway, is silent regarding wherein the conductive tube is made of stainless steel.
Mohr teaches a probe for level sensing using time domain reflectometry similar to the instant application and Petrick (col. 1, lines 8-12).  Mohr further teaches the conductive tube (sheath 22) is made of stainless steel (col. 4, lines 51-59).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to make the tube as taught by Petrick, as combined with Benway, out of stainless steel as 
Furthermore, Petrick, as combined with Benway and Mohr, is silent regarding wherein the conductive rod including a core made of a first material and a shell surrounding the core, the shell made of a second material, a conductivity of the second material being greater than that of the first material, the second material being gold.
Graham teaches a conductive rod (11) including a core made of a first material (metal) and a shell (gold flashing) surrounding the core, the shell made of a second material, a conductivity of the second material being greater than that of the first material (col. 2, lines 55-60), the second material is gold (col. 2, lines 55-60; Graham).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to perform a gold flashing as taught by Graham on the rod of Petrick, as combined with Benway and Mohr, to provide an outer corrosion resistant cover (col. 2, lines 55-60; Graham).
Furthermore, Petrick, as combined with Benway, Mohr, and Graham, is silent regarding the pulsing unit configured to transmit an impulse of less than 10 nanoseconds.
Cammarata teaches a system for measuring water level (abstract) using reflectometry ([0018, 0037]) comprising a probe (2) and a pulsing unit (including direct digital synthesizer 41) configured to transmit an impulse of less than 10 nanoseconds ([0039], 200-700MHz is approximately equivalent to 1-5 nanoseconds) to the probe and to receive reflected pulses ([0016-0018]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to replace the pulsing unit of Petrick, as combined with Benway Mohr, and Graham, with the pulsing unit of Cammarata to improve the signal propagation and detection of different types of fluid ([0039-0040]; Cammarata).
With regards to claim 3, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches (citation to Petrick) wherein the conductive rod (21) extends through a center of each of the insulating spacers (col. 4, lines 48-49).
With regards to claim 4, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches (citation to Petrick) wherein the insulating spacers (at least 32) are in the form of discs (FIG. 2). 
With regards to claim 6, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches (citation to Petrick) wherein the insulating spacers (32, 34) are positioned at regular intervals along the conductive rod (FIG. 2, the spacers spaced from each other at an interval along the rod 21).
With regards to claim 7, Petrick as modified by Benway, Mohr, Graham, and Cammarata, teaches the system of claim 2.  However, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, is silent regarding wherein each of the insulating spacers has a thickness less than 0.125 inches.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this particular case, changing the thickness of the insulating spacers to optimize the size of the probe and maintaining its functionality.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to find the optimal thickness of the insulating spacer including the range as claimed with reasonable expectation of providing the spacing between the rod and the tube without impeding the accessibility of the fluid to the rod as originally intended by Petrick, as modified by Benway, Mohr, Graham, and Cammarata,.
With regards to claim 8, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches (citations to Petrick) wherein the perforations (41) are included along every inch of an entire length of the conductive tube (FIG. 2).
With regards to claim 9, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches (citations to Petrick) wherein the probe (11) has a length that exceeds a depth corresponding to the water level (FIG. 1).
With regards to claim 13, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches the system of claim 1.  However, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, is silent regarding wherein a ratio of an inner diameter of the conductive tube to an outer diameter of the conductive rod ranges from 10 to 20.
It has been held that a mere change in size does not patentably distinguish over the prior art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this particular case, changing a ratio of an inner diameter of the conductive tube to an outer diameter of the conductive rod to include the range as claimed does not distinguish over the prior art. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to find the optimal diameter of the rod and tubing of Petrick, as modified by Benway, Mohr, Graham, and Cammarata, with reasonable expectation of measuring the liquid level as originally intended.
With regards to claim 14, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches (citations to Petrick) wherein an outer surface of the conductive rod (21) is equidistantly spaced from an inner surface of the conductive tube (26, FIG. 2).
With regards to claim 15, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches (citations to Petrick) the system of claim 1, further comprising:
a head connector (connector 27, specifically, General Radio Model 874-QUP) between the probe (11) and the coaxial cable (14; FIG. 1), the head connector including a center conductor (see General Radio GR874 datasheet, page 2, top right image).


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrick (US Patent 3,474,337) in view of Benway et al. (US Publication 2001/0050629; hereinafter Benway), in view of Mohr et al. (US Patent 4,786,857; hereinafter Mohr), in view of Graham et al. (US Patent 4,207,548; hereinafter Graham), , in view of Cammarata et al. (US Publication 2007/0240505; hereinafter Cammarata), and further in view of Dietmeier (US Publication 2008/0078244).
With regards to claim 5, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches the system of claim 2, wherein the insulating spacers are made out of nylon (col. 4, lines 61-63).  However, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, is silent regarding wherein the insulating spacers are made of at least one of ceramic, quartz, glass, and porcelain.
Dietmeier teaches a spacer for a coaxial inner conductor ([0045]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to make the insulating spacer of Petrick to be made out of ceramic as taught by Dietmeier to allow the probe of Petrick to be used in a wide temperature range ([0045]; Dietmeier).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrick (US Patent 3,474,337), in view of Benway et al. (US Publication 2001/0050629; hereinafter Benway), in view of Mohr et al. (US Patent 4,786,857; hereinafter Mohr), in view of Graham et al. (US Patent 4,207,548; hereinafter Graham), in view of Cammarata et al. (US Publication 2007/0240505; hereinafter Cammarata), and further in view of Schendel (US Patent 3,853,005; hereinafter Schendel).
With regards to claim 18, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, teaches the system of claim 1.  However, Petrick, as modified by Benway, Mohr, Graham, and Cammarata, is silent regarding the system further comprising: a calibration cable connecting the probe to the coaxial cable, the calibration cable having an impedance that is higher than the coaxial cable, the calibration cable having a length less than that of the probe.
Schendel teaches a probe for level sensing using time domain reflectometry similar to the instant application and Petrick (abstract).  Schendel further teaches the system further comprising: a calibration cable (delay line 40) connecting the probe (10) to the coaxial cable (see line connecting from pulse generator 24; FIG. 3), the calibration cable (40) having an impedance that is higher (the impedance of the delay line has to match those of the probe, which is depended on the adjacent medium (col. 3, lines 31-34, Petrick), thus the impedance is capable of being higher than those of the coaxial cable) than the coaxial cable, the calibration cable having a length less than that of the probe (“a piece of calibrated coaxial cable”; col. 4, lines 1-22).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the calibration cable of Schendel such that the calibration cable connecting the probe to the coaxial cable as taught by Petrick to separate the time domain of the applied pulse from the reflected pulse (col. 4, lines 1-22; Schendel), thus providing easier identification of the signals.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853